DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

    obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

2. 	Claims 1-5, 15-20, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Padovani et al (US 9,001,735 B2) in view of Kim et al (US 2018/0324501 A1).
	Regarding claims 1, 18, 29 and 30, Padovani teaches a method for wireless communications by a wireless device (see Fig.2, mobile station 6), comprising: generating a query message indicating a requested data rate for streaming services, wherein the requested data rate is indicated via a bit rate field and one or more additional bits (see column 18, lines 37-41, “Since the requested data rate needs to be sent to a base station 4 to direct that base station 4 to transmit data at the requested data rate, a trade off is made between the number of supported data rates and the number of bits needed to identify the requested data rate”.  In this case, Padovani’s “bits” reads on Applicant’s “a bit rate field and one or more additional bits”), and sending Since the requested data rate needs to be sent to a base station 4”).  
 	Padovani does not specifically disclose generating a query message indicating a requested data rate that supports a high bit-rate streaming scenario.
 	Kim (-501) teaches generating a query message indicating a requested data rate that supports a high bit-rate streaming scenario (see [0006], “the client device makes a request for information on subsequent media data at a bit rate higher than the current network reception rate”).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Kim (-501) into the system of Padovani so that buffering for reception of the information on the media data is performed (also see Kim (-501), [0006]).
	Regarding claims 2 and 19, Padovani further teaches the requested data rate comprises a requested uplink data rate or a requested downlink data rate (also see column 18, lines 37-41, “Since the requested data rate needs to be sent to a base station 4” reads on Applicant’s “a requested uplink data rate”).  
 	Regarding claim 3, Padovani further teaches receiving a response message, from the base station, in response to the query message based at least in part to the requested data rate in the query message (see Fig.2, messages 50 and 52), and streaming uplink data based at least in part on the response from the base station also see column 18, lines 37-41, “Since the requested data rate needs to be sent to a base station 4” reads on Applicant’s “a requested uplink data rate”).  
an indication of the quality of the forward link channel (e.g., the C/I measurement itself, the bit-error-rate, or the packet-error-rate)”).  
 	Regarding claims 15 and 16, Padovani further teaches the one or more additional bits indicate whether the bit rate field corresponds to a value in a first bit rate table or a second bit rate table (see column 18, lines 32-46, “bit rate”, “Table 1”).  
 	Regarding claim 17, Padovani further teaches the additional bits comprise at least two bits corresponding to multiple extended portions of the bit rate table , (see column 18, lines 32-46, “bit rate”, “Table 1”) or the additional bits correspond to most significant bits (MSBs) of an extended bit rate field value wherein the bit rate field corresponds to a value in a first portion of a bit rate table or an extended portion of the bit rate table (see column 18, lines 32-46, “bit rate”, “Table 1”).  

3. 	Claims 6, 7, 8, 9, 10, 11, 12, 13, 14, 21, 22, 23, 24, 25, 26, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Padovani et al (US 9,001,735 B2) in view of Kim et al (US 2018/0324501 A1) and further in view of Kim et al (US 8,130,709 B2).
 	Regarding claim 6, the combination of Padovani and Kim (-501) teaches claims 1, 18, 29 and 30.  The combination of Padovani and Kim (-501) does not specifically disclose the requested data rate is indicated via a media access control (MAC) control element (CE) that includes the bit rate field and the one or more additional bits.  
the first bit of the last MAC header element is used as a Happy bit 831 by which a UE sends a request for adjustment of a data rate to an ENB, and the second bit is used as HPI information 833”).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Kim (-709) into the system of Padovani and Kim (-501) in order to provide a method includes defining a plurality of transmission data having different priorities, and determining whether there is a need for transmission of particular transmission data, for which a minimum data rate should be guaranteed, among the plurality of transmission data, and when there is a need for transmission of the particular transmission data, transmitting control information indicating a highest priority among priorities of the plurality of transmission data, along with the particular transmission data (see Kim (-709), Abstract).
 	Regarding claims 7 and 21, the combination of Padovani, Kim (-501) and Kim (-709) further teaches receiving signaling, from the base station, configuring the wireless device to use the MAC CE that includes the bit rate field and the one or more additional bits, and determining a network supports an extended bit rate based on the signaling (see Kim (-709), column 11, lines 27-30, “the first bit of the last MAC header element is used as a Happy bit 831 by which a UE sends a request for adjustment of a data rate to an ENB, and the second bit is used as HPI information 833”).  
 	Regarding claims 8 and 22, the combination of Padovani, Kim (-501) and Kim (-709) further teaches a value of the bit rate field corresponds to a bit rate value in a bit Since the requested data rate needs to be sent to a base station 4 to direct that base station 4 to transmit data at the requested data rate, a trade off is made between the number of supported data rates and the number of bits needed to identify the requested data rate”… “bit rate”, “Table 1”).  
 	Regarding claims 9 and 23, the combination of Padovani, Kim (-501) and Kim (-709) further teaches the multiplier to be applied is indicated by the base station (see Padovani, column 17, lines 40-50, column 24, lines 37-49, “multiplier”).  
 	Regarding claims 10 and 25, the combination of Padovani, Kim (-501) and Kim (-709) further teaches a default value is used for the multiplier if a value of the multiplier is not indicated by the base station (see Padovani, column 17, lines 40-50, column 24, lines 37-49, “multiplier”).  
 	Regarding claims 11 and 24, the combination of Padovani, Kim (-501) and Kim (-709) further teaches at least one of: the indication by the base station is provided using dedicated RRC signaling (see Kim, column 1, line 47, “RRC”), or the multiplier is configured per bearer or per user equipment (see Padovani, column 17, lines 40-50, column 24, lines 37-49, “multiplier”).
 	Regarding claims 12 and 26, the combination of Padovani, Kim (-501) and Kim (-709) further teaches if the multiplier is configured per bearer, the multiplier is applicable to one PDU session and part of one slice, and if the multiplier is configured per UE, the multiplier is part of PDU sessions across slices (see Kim (-709), column 6, line 59 to column 7, line 5, “multiplexer”, “PDU”).  
multiplier”).  
 	Regarding claims 14 and 28, the combination of Padovani, Kim (-501) and Kim (-709) further teaches receiving signaling from the base station indicating different multiplier values corresponding to different combinations of the additional bits (see Padovani, column 17, lines 40-50, column 24, lines 37-49, “multiplier”, and see Padovani, column 18, lines 34-46, “Since the requested data rate needs to be sent to a base station 4 to direct that base station 4 to transmit data at the requested data rate, a trade off is made between the number of supported data rates and the number of bits needed to identify the requested data rate”), wherein the indication by the base station is provided via at least one of dedicated RRC signaling or broadcast System Information Blocks signaling (see Kim (-709), column 1, line 47, “RRC”).  

4. 	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Padovani et al (US 9,001,735 B2) in view of Kim et al (US 2018/0324501 A1) and further in view of Schlack et al (US 2014/0215051 A1).
 	Regarding claim 31, the combination of Padovani and Kim (-501) teaches claims 1, 18, 29 and 30.  The combination of Padovani and Kim (-501) does not specifically disclose the high bit-rate streaming scenario supports bit-rates up to 24 Gbps.
 	Schlack teaches the high bit-rate streaming scenario supports bit-rates up to 24 Gbps (see [0044], “24 Gbps”).
.

Response to Arguments
5. 	Applicant’s arguments with respect to claims 1-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	
Conclusion
6. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  
In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911. The examiner can normally be reached 8:30am-9:00pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. 
Unpublished application information in Patent Center is available to registered users. 
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642